DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         HOSNA BOUSSMARA,
                             Appellant,

                                     v.

               PEOPLE’S TRUST INSURANCE COMPANY,
                            Appellee.

                               No. 4D19-1793

                          [November 21, 2019]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE 18-26076.

  John H. Pelzer of Greenspoon Marder LLP, Fort Lauderdale, for
appellant.

   Joshua S. Beck of Beck Law, P.A., Boca Raton, and Brett R. Frankel,
Jonathan Sabghir and Robert B. Gertzman of People’s Trust Insurance
Company, Deerfield Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.